IH«KM«f
                               ELECTRONIC RECORD




COA#       02-13-00402-CR                        OFFENSE:        2


           Rolando Bosquez v. The State of
STYLE:     Texas                                 COUNTY:         Tarrant

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    371st District Court


DATE: 09/25/14                   Publish: YES    TC CASE #:      1331026D




                        IN THE COURT OF CRIMINAL APPEALS


         Rolando Bosquez v. The State of
STYLE:   Texas                                        CCA#:

         APPELLANT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

date:       fzliyUoN                                  SIGNED:                           PC:

JUDGE:           A^f L6(AA4l>*^—                      PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD